This appeal is from judgment on a verdict directed for plaintiff in a suit to recover on a bond given in 1928 by defendant Building  Loan Association as collateral *Page 217 
for the payment of a mortgage on property acquired by the association in 1927 subject to the mortgage. The principal defense was that defendant had been unable to find that its officers had been authorized to execute the bond; it was agreed that minutes for the proper period were missing. The applicable legislation, the Act of May 12, 1925, P. L. 615, 15 PS Sec. 61 reënacted in section 314 of the Building and Loan Code, 1933, P. L. 457, 475, 15 PS Sec. 1074-314, was involved inBennett v. Rittenhouse Building  Loan Association, 313 Pa. 391,169 A. 757. It is controlling.
Judgment affirmed.